Citation Nr: 0218149	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  98-19 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for heart disease.

(The issue of entitlement to payment or reimbursement for 
private hospitalization received from March 17 to March 
25, 1990 will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971, from May 1972 to February 1974, and from March 1974 
to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by 
the Fort Harrison, Montana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In an August 2000 decision, the Board found clear and 
unmistakable error (CUE) in a January 20, 1995 RO 
decision.  In light of the favorable decision as to the 
veteran's CUE claim, the Board determined that the 
veteran's claim for entitlement to disability compensation 
for heart disease under the provisions of 38 U.S.C.A. 
§ 1151 was well grounded and reopened and remanded the 
claim to the RO for de novo adjudication. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant 
by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.  

2.  The veteran was diagnosed by VA with heart disease in 
January 1988.

3.  The preponderance of the evidence indicates that VA 
physicians exercising the degree of skill and care 
ordinarily required of the medical profession would not 
have diagnosed heart disease prior to January 1988.



CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for heart disease 
have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)) (codified as amended 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002)).  The VCAA became effective on 
November 9, 2000.  This law not only did away with the 
concept of a well-grounded claim, but also imposed 
additional duties and obligations on the VA in developing 
claims.  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

After examining the record, the Board is satisfied that 
all relevant facts pertaining to the veteran's claim have 
been properly developed as non-VA and VA inpatient and 
outpatient treatment records, an August 1993 VA medical 
opinion, a July 1994 private internist and nephrologist 
opinion, an October 1994 private physician deposition 
taken in a Federal tort case, a July 2002 independent 
cardiologist opinion, a copy of a Federal tort claim 
settlement agreement, and various statements from the 
veteran and his representative have been associated with 
the claims file.  Thus, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West Supp. 2002).  In this 
connection, the Board finds that the non-VA and VA 
treatment records, the various non-VA and VA medical 
opinions, and October 1994 deposition testimony, which 
discuss VA treatment in relation to the veteran's heart 
disease are adequate for determining whether entitlement 
to compensation under 38 U.S.C.A. § 1151 is warranted.  

The Board also finds that the requirements regarding 
notice, which must be provided to the veteran under the 
VCAA have been satisfied by informational letters, the 
August 2000 Board decision and remand, an April 1996 
statement of the case, and an August 2001 supplemental 
statement of the case, in which VA advised the veteran of 
the requirements for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, asked the veteran to 
identify or supply pertinent medical records or 
statements, and discussed the merits of the case, and 2002 
letters from the Board notifying the veteran that another 
medical opinion was being sought, sending him a copy of 
that opinion and giving him additional time to respond. 

In light of the foregoing, the Board finds that VA has 
notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully 
developed all relevant evidence necessary for an equitable 
disposition.  As such, there has been no prejudice to the 
veteran in this case that would warrant further notice or 
development, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Background

Service medical records show all studies of the 
cardiovascular system were normal, with blood pressure 
readings within normal limits, except for a reading of 
154/76 in March 1972 (between his second and third periods 
of service) and 132/90 in July 1974 upon emergency room 
treatment for gastroenteritis.  

The veteran was hospitalized by VA from April to May 1975 
for anxiety neurosis, excessive habitual drinking, 
explosive personality, neurosensory deficit of the left 
ear, and mild chondromalacia of the right knee.  On 
physical examination, blood pressure readings were 140/105 
and 132/88 and clinical records contained a notation of 
high blood pressure.  During another VA hospital stay from 
September to November 1975, stemming from depression, 
attempted suicide and alcohol abuse, several elevated 
blood pressure readings, as well as a Grade I-VI systolic 
murmur, were recorded.  The veteran reported a history of 
pedal edema occasionally and left-sided chest pain on 
exertion, relieved by rest.  The impression included 
explosive personality and alcohol abuse.

VA outpatient treatment records dated in the mid-1970's 
show blood pressure readings of 150/110 in March 1975 and 
140/90 in November 1976.  Readings in between ranged from 
a low of 120/88 in June 1976 to a high of 160/90 in 
February 1976.

On admission to a VA hospital in January 1977, the 
veteran's blood pressure reading was 130/94.  An April 
1978 VA outpatient treatment record reveals a blood 
pressure reading of 146/84.  In 1978, the veteran had 
surgery for chondromalacia of the left knee.  

During VA hospitalization from April to May 1979 for his 
right knee, his blood pressure reading was 144/86.  During 
a May to June 1979 VA hospitalization for knee problems, 
blood pressure readings of 150/90 and 160/100 were 
recorded.  A November 1979 VA outpatient treatment record 
showed a blood pressure reading of 130/86.  During a 
December 1979 VA hospitalization after a fall, a blood 
pressure reading of 146/96 was recorded.

On admission for a left knee disorder, in September 1980, 
a blood pressure reading of 150/100 was noted with 
question of hypertension.  As the veteran's blood pressure 
remained above normal during his stay, the physician 
indicated that he was going to have the veteran take 
Dyazide daily and get monthly blood pressure checks.  

September and October 1981 VA hospital reports show blood 
pressure readings of 164/102 and 130/100, respectively.  A 
later November 1981 VA hospital report reveals a history 
of hypertension.  On examination, the veteran's heart had 
normal sinus rhythm, no murmurs or enlargement.  No 
tenderness was found in the costochondral region on the 
left.  Serial electrocardiograms (EKGs) were within normal 
limits.  He was discharged on a low-salt, low cholesterol 
diet.  The veteran was taking Lopressor, a drug used to 
treat hypertension.

In December 1981, the veteran requested service connection 
for hypertension as secondary to his service-connected 
psychiatric disorder.  

A December 1981 VA hospital admission shows high blood 
pressure but no chest pain or cardiovascular 
symptomatology.

VA outpatient treatment records for 1982 show blood 
pressure readings of 146/100 in March and 130/90 and 
140/90 in November and that the veteran was taking 
hydrochlorothiazide (HCTZ) and potassium for hypertension.  
Readings in between ranged from a low of 100/88 in August 
to a high of 156/88 in April.

There were several hospitalizations in 1982 related to his 
psychiatric disorders.  A February to March 1982 VA 
hospital report shows treatment for gastritis, benign 
hypertension and chronic anxiety reaction.  On examination 
of his heart, there was normal sinus rhythm with no 
premature ventricular contractions, audible murmurs or 
demonstrable cardiomegaly noted.  There was evidence of 
high cholesterol and the veteran was put on a low-sodium, 
1200-calorie reducing regimen.  A chest X-ray, complete 
blood count and chemistry panels were done.  In October 
1982, the veteran was admitted for probable prostatitis 
and his blood pressure reading was 150/100.

VA outpatient treatment records for 1983 show blood 
pressure readings of 140/86 in January and 172/102 and 
148/88 on the left and 140/90 and 136/86 on the right in 
September and a recommendation that the veteran be weaned 
of HCTZ.  A February 1983 VA hospital report reveals a 
diagnosis of vascular hypertension and blood pressure 
readings of 140-150/100.  Readings in between ranged from 
a low of 120/90 in February to a high of 160/110 in 
August.

A March 1983 Board decision, in pertinent part, denied 
service connection for hypertension noting that, although 
some elevated blood pressure readings were shown in 1972 
(between the first and second periods of service), in 1974 
(last period of service), and in 1975 (immediately after 
service), essential hypertension was not demonstrated for 
many years following his last discharge.

A January 1984 hospital report indicated exogenous obesity 
and hypertensive cardiovascular disease on admission.  The 
veteran was taking Lopressor twice a day.

A March 1985 VA outpatient treatment record shows 
education of the veteran about hypertension, including 
identification of risk factors, possible complications of 
untreated hypertension, differentiation between control 
and cure of hypertension, and dietary guidelines.

A November 1985 VA hospital report shows that the veteran 
complained of chest pain but an acute myocardial 
infarction (MI) was not found on examination.  The 
diagnoses were chronic bronchitis secondary to cigarette 
smoking, possible Tietze's syndrome, and neuropsychiatric 
disorder.  The veteran had presented with left chest ache 
radiating to the left hemithorax and he had risk factors 
in the form of hypertension, chronic smoking and post-
traumatic stress disorder (PTSD).  His cholesterol reading 
was 263.  Later that month the veteran was readmitted for 
chest pains in the left lower rib edge.  There was some 
mild wheezing.  The veteran denied any other cardiac 
symptoms as all symptoms had been at rest on being 
awakened at night.  Physical and cardiac examination was 
essentially negative.  Cardiac enzymes, electrolytes, 
chest X-ray and serial EKGs were all normal.  The veteran 
was taking HCTZ daily.  He was discharged on a low-salt, 
low cholesterol diet.

In January 1986, the veteran was hospitalized for acute 
back pain.  His cholesterol reading was 262.  A November 
1986 VA outpatient treatment record shows a blood pressure 
reading of 150/94 and that the veteran was continuing to 
take HCTZ.

In November 1987, the veteran was hospitalized for chest 
pain concerned that he might be having a heart attack.  He 
reported four days of anterior chest distress, worse with 
coughing and deep breathing.  Activity might have caused 
some aggravation but there was no diaphoresis.  
Nitroglycerin had been of no avail.  Heart rate was 
normal.  His chest X-ray was negative; serial EKGs did not 
reveal any acute changes.  Enzymes were negative.  The 
impression included chest pain, etiology undetermined, and 
possible pancreatitis.  The veteran was treated with 
infusion.  The veteran signed himself out against medical 
advice (AMA).

In January 1988, the veteran underwent a Bruce protocol 
cardiac treadmill test to evaluate cardiac function and 
status of coronary artery disease (CAD).  He finished 
three stages without chest pain or arrhythmia.  But the 
veteran had mild chest pain for a short time afterwards.  
His heart rate reached 165 and blood pressure was 220/110.  
Pressure rate product was 363.  There was about 1 mm. ST 
depression in V5 and V6.  The impression was mild degree 
of CAD with excellent cardiac reserve.  

A March 1990 VA outpatient treatment record shows a blood 
pressure reading of 156/100 and no acute changes revealed 
on EKG.  The impression was MI ruled out.

A March 1990 Blackfeet Community Hospital emergency room 
record notes complaints of chest pain and diaphoreses 
without vomiting or nausea.  Blood pressure readings 
ranged from 99/63 to 155/95.  The diagnoses were unstable 
angina and PTSD.  The veteran was transferred to the 
Montana Deaconess Medical Center.  On admission, the 
veteran reported a history of hypertension and gout and 
intermittent episodes of chest and left arm discomfort, 
brought on by exercise for the last several days.  He 
indicated that chest pain was relieved by Nitroglycerin.  
There were no EKG changes and his enzymes were normal.  On 
examination, his blood pressure was 150/80.  S1, S2 were 
normal.  There was an S4 gallop but no murmurs or rubs.  
Neck veins were not distended.  However, the veteran 
continued to have intermittent chest pain and his CPK was 
elevated the next morning.  An EKG showed slight ST 
elevation in both the inferior and anterior leads without 
evidence of acute infarct.  The impression was chest pain 
of uncertain etiology and history of hypertension and 
gout.  On cardiac catheterization, the veteran had a 
normal left main.  He had mild disease in his left 
anterior descending (LAD) with distal disease of 
significance but terminal branches were very small.  He 
underwent emergency coronary artery bypass (CABP) times 5.  
The discharge diagnosis was CAD.  

The veteran was transferred to the Fort Harrison VA 
Hospital for follow-up treatment from March 26 to April 
13, 1990.  Hospital records reveal that, in 1987, the 
veteran began having evidence of atherosclerotic heart 
disease (ASHD) when he had been there twice with chest 
pain, shortness of breath and tingling in his hands.  The 
veteran reported continuing shortness of breath and upper 
chest discomfort on exertion.  On admission, his EKG 
showed an ischemic change.  His hemoglobin was down to 9.0 
and he was transfused with packed cells.  A cardiac 
monitor showed sinus tachycardia without ectopy.  He had 
trace edema.  His cholesterol was 228.  Chest X-ray 
revealed slight cardiomegaly.  On a submaximal treadmill 
test, his heart rate reached 115 and blood pressure was 
160/85.  He managed to complete six minutes.  The test 
impression was satisfactory post bypass, possible MI.  
Serial EKGs showed possible acute inferior wall MI of 
recent vintage.  Cardiac enzymes remained normal.  He was 
discharged on a no-added salt diet, low cholesterol.  His 
Captopril for hypertension was continued.  

In November 1990, due to progressive chest pain another VA 
cardiac catheterization was done.  But the physicians felt 
that the veteran was not a candidate for bypass or balloon 
dilatation.  

In January 1991, the veteran was hospitalized at a VA 
medical facility for complaints of chest pain.  He 
reported progressive angina over the last year.  The 
veteran's cholesterol was 287 and because of the severity 
of his CAD and his age, Lovastatin was begun.  

In February 1991, the veteran filed a claim for service 
connection for heart disease secondary to service-
connected PTSD.

In June 1991, the veteran was again hospitalized at a VA 
medical facility for recurrent chest discomfort.  

In a November 1991 rating decision, the RO denied service 
connection for atherosclerotic heart disease with angina 
and hypertension secondary to PTSD.  
That decision noted that the veteran had had hypertension 
for several years, had a family history of heart disease, 
and was positive for multiple cardiac risk factors.  The 
medical evidence did not show any medical opinion that 
linked the veteran's heart disease to his PTSD.  

An August 1993 VA medical opinion by D. P. Slaughter, 
M.D., indicates that it is fairly clear that the veteran's 
chest pain in November 1987 was not cardiac in nature.  
However, he thought that there was some doubt as to the 
chest pain in November 1985.  Even though the VA physician 
in November 1985 felt that the veteran's chest pain was 
due to costochondritis, the record was not complete enough 
to actually prove this.  Moreover, Dr. Slaughter could 
find no evidence as to why the January 1988 treadmill test 
was ordered or any follow-up.  Taking the veteran's 
correctable risk factors -- smoking, hypertension and 
hypercholesterolemia -- into consideration, Dr. Slaughter 
noted that the veteran was advised to quit smoking in 
September 1988 and his hypertension was treated with HCTZ 
but he occasionally ran out of medication.  Dr. Slaughter 
added that the diastolic blood pressures in the record 
were fairly variable with ranges anywhere from 86 to 110.  
He interjected that, although it was well known that high 
blood pressure is a risk factor for CAD, it was much 
harder to prove that controlling hypertension decreased 
the incidence of heart attacks.  It definitely decreased 
the incidence of strokes and congestive heart failure, but 
its effect on CAD was less certain.  In addition, there is 
considerable controversy about what level of blood 
pressure to treat.  The final risk factor was high 
cholesterol.  The veteran's cholesterol was generally 
above 200 and mostly in the range of 230 to 300.  It is 
felt that dietary changes to lower cholesterol might 
diminish the incidence of arteriosclerotic complications.  
Use of drugs to lower cholesterol also decreases the 
incidence of coronary complication, but most studies had 
shown an increase in complications from other factors, 
which compensated for this.  In sum, Dr. Slaughter opined 
that VA had addressed the veteran's smoking and 
hypertension but an argument could be made that this could 
have been done more vigorously.  But proof that this would 
have caused any change in the outcome would be difficult 
to substantiate.  It did appear, however, that the 
veteran's cholesterol was not addressed.

In a July 1994 opinion provided in support of the 
veteran's court case, N. Brautbar, M.D., a private 
internist and nephrologist, stated that a September 1980 
VA hospital admission shows elevated blood pressure.  In 
1981, the veteran continued to complain of both physical 
pain as well as emotional pain and was diagnosed with PTSD 
and post-stress psychosis.  An October 1981 admission 
shows elevated blood pressure of 130/100.  A December 1981 
hospital admission shows that the veteran was treated with 
HydroDIURIL, a medication for high blood pressure.  A 
February 1982 admission indicates that the veteran had 
hypertension, but no evaluation for the veteran's 
hypertension was ever done during any of the several 1982 
hospitalizations.  Similarly, a February 1983 report 
reveals hypertension and elevated blood pressure, but 
again evaluation for hypertension including an EKG was not 
done.  The first EKG was done in January 1984 and shows 
borderline criteria for left ventricular hypertrophy.  The 
veteran also had an elevated creatinine of 1.3, which 
indicates a reduction in kidney function, and should have 
prompted a further examination of the veteran's 
cardiovascular condition.  In November 1985, the veteran 
had chest pain but was diagnosed with PTSD, even though 
the veteran had risk factors in the form of hypertension, 
stress and smoking.  But no appointments or evaluation for 
treadmill stress testing was done.  Later in November 
1985, the veteran again reported chest pain.  His EKGs 
were normal, but a cardiac treadmill test was not 
scheduled.  The first time a cardiac treadmill test was 
performed, in January 1988, it showed severe elevation of 
blood pressure at 220/110 and mild CAD.  At that time, Dr. 
Brautbar indicated that the veteran should have been 
referred to a cardiologist for a coronary artery bypass.  
If a treadmill test had been performed in 1983 or in 1984, 
Dr. Brautbar opined that it is more likely than not that 
the veteran should have been discovered as having CAD and 
as a candidate for coronary artery bypass.  Dr. Brautbar 
added that when the veteran initially presented with 
hypertension, stress, smoking and weight gain, he should 
have been evaluated from a cardiovascular point of view 
and his blood pressure should have been treated 
aggressively.  Later on, when the veteran had chest pain, 
he should have been evaluated with EKG, stress testing and 
two-dimensional echocardiogram (ECHO), which would have 
led to the diagnosis of significant CAD.  Dr. Brautbar 
concluded that appropriate aggressive treatment with 
cessation of smoking and dietary treatment probably would 
have prevented the acceleration of the veteran's severe 
ASHD.  Dr. Brautbar added that the failure to diagnose CAD 
early enough had reduced the veteran's life span.

In an October 1994 deposition, D. Alvord, M.D., stated 
that he had not reviewed the records or considered the 
blood pressure readings in 1980 or 1981.  Dr. Alvord 
testified that the standard approach to ruling out MI was 
to perform blood tests, and serial EKGs in addition to the 
history and physical.  Blood clotting tests, repeated 
enzymes, and chest X-rays also are used.  It is the rule, 
rather than the exception, to find that these tests are 
negative.  If a person continued to have chest pain, a 
treadmill, thallium treadmill and an angiogram could be 
performed.  Dr. Alvord felt that these additional tests 
were not warranted in November 1985, because the 
probability of heart disease on the basis of the available 
data was low and the sensitivity of the test was not 
enough to be useful.  After the first treadmill test was 
performed and revealed mild CAD, Dr. Alvord agreed that 
the record did not show that VA began treatment for CAD or 
even referred the veteran to a cardiologist.  But he 
believed that VA was appropriately aggressive in treating 
the veteran and the conclusion that they arrived at in 
1987 was the same conclusion that a practicing internist 
or cardiologist would have arrived at that time.  Dr. 
Alvord noted that VA exposed the veteran to a risk factor 
modification program, that is, he was advised about his 
blood pressure and about the risks and asked not to smoke 
and was treated for his hypertension.  Dr. Alvord also 
testified that the veteran was the kind of patient that is 
not very helpful in his own care because he had a number 
of substance abuse traits: was a smoker, was undereducated 
and underemployed, exhibited impulsive behavior, had 
family difficulties, and signed out AMA.  Dr. Alvord 
admitted that the January 1988 treadmill test indicated 
mild CAD with excellent cardiac reserve and that he had 
not found any response by VA to this finding in the 
record.  He suspected it was discussed with the veteran at 
that time and not put down in the record, but he had no 
evidence for that.  He added that the response would have 
been to follow the veteran and see what happened next.  
Dr. Alvord concluded that VA was not negligent in failing 
to diagnose heart disease.
  
In a July 2002 independent medical opinion (IME), a 
private cardiologist indicates that the only serious 
medical issue raised was hypertension.  This was not well 
controlled, but in fairness the IME noted that most of the 
measurements were taken at times when the veteran was 
clearly in distress.  He added that lipids were not 
addressed aggressively, though this was not uncommon for 
that time period, adding that only a single total 
cholesterol level was drawn.  The veteran did have risk 
factors for CAD: hypertension, elevated cholesterol, 
smoking and gender.  The IME stated that the veteran 
showed no symptoms that would have prompted further 
investigation until he presented with chest pain in the 
late 1980s.  In terms of timeliness of care, the 
appropriate response was made to these admissions, 
including initially an assessment for myocardial damage, 
then for inducible ischemia.  In both cases, MI was ruled 
out and following that the veteran had a stress test 
performed in January 1988, which was negative with an 
erroneous interpretation that there was mild CAD.  Up to 
this point, VA had extended a reasonable effort to detect 
CAD.  Any claims of delays or failure to meet standards of 
timeliness can only be attributable to events that 
occurred after the January 1988 stress test.  He added 
that the veteran left AMA following his chest pain 
admission in November 1987.  There was very little contact 
with the veteran after the stress test through 1990 when 
he received a CABP at a private hospital.  The VA 
physician did not believe that there was an inappropriate 
delay in identifying CAD.  The fact that the test was not 
done until January 1988 was not optimal, but certainly was 
reasonable within the VA health care system.  Since there 
was no intervening event between discharge in November 
1987 and the test in January 1988, there could be no 
consequence attributable to events before this time.  
Since the stress test was negative, there was no reason to 
treat in a more timely manner.  The veteran's hypertension 
was being treated and he had well documented patient 
education on hypertension.  However, the veteran continued 
to smoke, there was often quite a variation in blood 
pressure, so compliance might also have been an issue.  
Regardless there was no compelling reason to proceed with 
further testing in the absence of recurrent symptoms.  
With the exception of the two chest pain admissions where 
acute MI was ruled out, there were no references to 
problematic chest pain.  Aspirin and statins are now known 
to reduce coronary events, but this was not well 
understood at the time in question and there was little 
compelling reason to treat asymptomatic patients with 
negative stress tests.

Analysis

The law provides, under 38 U.S.C.A. § 1151, that where a 
veteran shall have suffered an injury, or an aggravation 
of an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results 
in additional disability or in death, disability 
compensation shall be awarded in the same manner as if 
such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the U.S. 
Supreme Court (Supreme Court) held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was incorrect.  The Supreme 
Court found that the statutory language of 38 U.S.C.A. § 
1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
The Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.  See Brown v. Gardner, 115 S. Ct. 
552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g 
Gardner v. Derwinski, 1 Vet. App. 584 (1991),

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  
See Gardner, 115 S. Ct. 552, 556 n.3 (1994): "We do not, 
of course, intend to cast any doubt on the regulations 
insofar as they exclude coverage for incidents of a 
disease's or injury's natural progression, occurring after 
the date of treatment...VA's action is not the cause of 
the disability in those situations."

In sum, the Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply requires a causal 
connection between VA medical treatment and additional 
disability but that not every additional disability is 
compensable.

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the 
full extent to which § 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department 
of Justice concluded " that the [Supreme] Court intended 
to recognize only a narrow exclusion [to the "no fault" 
rule], confined to injuries that are the necessary, or at 
most, close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published 
to conform to the Supreme Court's decision.  Section 
(c)(3) of 38 C.F.R. § 3.358 was amended to remove the 
"fault" requirement that was struck down by the Supreme 
Court.  38 C.F.R. § 3.358(c)(1) provides that "[i]t will 
be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not 
merely coincidental therewith."  Further, 38 C.F.R. § 
3.358(b)(2) provides that compensation will not be payable 
for the continuance or natural progress of disease or 
injuries.  38 C.F.R. § 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, 
the veteran's representative.  'Necessary consequences' 
are those which are certain to result from, or were 
intended to result from, the examination or medical or 
surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or 
(2) is merely coincidental with the VA hospitalization or 
medical or surgical treatment, or (3) is the continuance 
or natural progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical 
treatment.  Where a causal connection exists, there is no 
willful misconduct, and the additional disability does not 
fall into one of the above-listed exceptions, the 
additional disability will be compensated as if service-
connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 
422(a) of PL 104-204.  The purpose of the amendment is, in 
effect, to overrule the Supreme Court's decision in the 
Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  However, in a 
precedent opinion, the VA Office of the General Counsel 
held that all claims for benefits under 38 U.S.C.A. § 
1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that 
date.  See VAOPGCPREC 40-97.

Under the provisions of 38 U.S.C. § 1151 applicable to 
claims filed prior to October 1, 1997, benefits may be 
paid for disability or death attributable to VA's failure 
to diagnose and/or treat a preexisting condition when VA 
provides treatment or an examination.  Disability or death 
due to a preexisting condition may be viewed as occurring 
"as a result of" the VA treatment or examination only if a 
physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment 
which probably would have avoided the resulting disability 
or death.  See VAOPGCPREC 05-01.

The factual elements necessary to support a claim under 
38 U.S.C.A. § 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged 
by the claimant.  As a general matter, however, 
entitlement to benefits based on such claims would 
ordinarily require a determination that: (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) 
a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered 
treatment; and (3) the veteran suffered disability or 
death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  See VAOPGCPREC 
05-01.

In this case, the veteran and Dr. Brautbar opined that VA 
physicians failed to diagnose the veteran with CAD and, if 
VA had conducted further testing in the early 1980s, that 
it is more likely than not that the veteran should have 
been discovered as having CAD.  Dr. Brautbar added that 
when the veteran initially presented with hypertension, 
stress, smoking and weight gain, he should have been 
evaluated from a cardiovascular point of view and his 
blood pressure should have been treated aggressively.  
Later on, when the veteran had chest pain, he should have 
been evaluated with EKG, stress testing and two-
dimensional ECHO, which would have led to the diagnosis of 
significant CAD.  Dr. Brautbar concluded that appropriate 
aggressive treatment with cessation of smoking and dietary 
treatment probably would have prevented the acceleration 
of the veteran's severe ASHD.  Dr. Brautbar added that the 
failure to diagnose CAD early enough had reduced the 
veteran's life span.

Even assuming that the veteran suffered disability, which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered, the critical issue in this 
case is whether such disability was a result of 
substandard VA treatment, as the appellant contends.  See 
VAOPGCPREC 05-01.  As indicated above, in a detailed July 
2002 opinion, an IME directly addressed this issue.  
Specifically, the IME indicated that he had examined the 
two boxes of the veteran's records, which included the 
claims file.  He explained that he did not believe that 
there was an inappropriate delay in identifying CAD.  
Although a treadmill test could have been done prior to 
the veteran's discharge in November 1987, the veteran left 
AMA.  The fact that the test was not done until January 
1988 is not optimal but was certainly reasonable.  Given 
that the test did not indicate a high-risk situation, and 
since there was no intervening event between discharge in 
November 1987 and the treadmill test in January 1988, 
there could be no consequence attributable to events 
before this time.  Moreover, since the treadmill results 
were negative, there was no compelling reason to treat the 
veteran in a more timely manner.  The IME added that VA 
was treating the veteran's hypertension and it was well 
documented that VA had educated the veteran about 
hypertension and the risk factors for CAD.  However, the 
veteran continued to smoke and his medication compliance 
was questionable.  Regardless, in the absence of recurrent 
symptoms there was no compelling reason to proceed with 
further testing.  With the exception of the two chest pain 
admissions where acute MI was ruled out, there were no 
references in the medical records to problematic chest 
pain.  He added that aspirin and statins are now known to 
reduce coronary events, but this was not well understood 
during the period in question.  Finally, he concluded that 
there were few compelling reasons to treat asymptomatic 
patients with negative stress tests.

The IME's opinion is reinforced by the opinions expressed 
by Drs. Slaughter and Alvord.  Dr. Slaughter noted that 
the veteran was advised to quit smoking in September 1988 
and that VA was treating his hypertension with medication.  
He also noted that the veteran occasionally ran out of 
medication.  Dr. Slaughter interjected that it had not 
been proven that controlling hypertension decreased the 
incidence of heart attacks.  In sum, he opined that VA had 
addressed the veteran's smoking and hypertension and, even 
if VA had been more aggressive, proof that it would have 
changed the outcome would be difficult to substantiate.  
Similarly, Dr. Alvord believed that VA was appropriately 
aggressive in treating the veteran and that the conclusion 
that VA arrived at in 1987 was the same conclusion that a 
practicing internist or cardiologist would have arrived at 
during that time period.  He also noted that the veteran 
was exposed to a risk factor modification program by VA, 
but added that the veteran was the kind of patient that is 
not very helpful in his own care noting, for example, that 
the veteran had signed out AMA.  Dr. Alvord felt that 
additional tests were not warranted in November 1985 
because the probability of heart disease on the basis of 
the available data was low and the sensitivity of the 
treadmill test was not enough to be useful.  He concluded 
that VA physicians had not negligently failed to diagnose 
heart disease.  

The Board assigns these three opinions far more probative 
weight than that of Dr. Brautbar, who did not discuss VA's 
treatment of the veteran in terms of a physician 
exercising the degree of skill and care ordinarily 
required of the medical profession.  The three other 
physicians addressed the appellant's contentions and gave 
clear explanations for discounting Dr. Brautbar 's 
opinion.  The Board notes, however, that all four 
physicians reviewed the veteran's medical treatment 
records and provided detailed rationale for their opinions 
and referenced the pertinent medical evidence.  

On the basis of all the evidence, the Board finds that the 
preponderance of the most probative evidence of record 
establishes that VA physicians exercising the degree of 
skill and care ordinarily required of the medical 
profession reasonably would not have diagnosed the 
veteran's CAD earlier or treated the veteran differently.  
Since the preponderance of the evidence is against the 
veteran's claim, compensation under 38 U.S.C.A. § 1151 for 
heart disease must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for heart disease is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

